—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered January 29, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing her, as a second felony offender, to 2 to 4 years, unanimously affirmed.
Defendant failed to preserve her challenge to the sufficiency of the evidence and we decline to review it in the interest of justice. Were we to review this claim, we would find that the *205officers’ observation of what reasonably appeared to be a drug transaction, coupled with defendant’s possession of a large quantity of cash including 42 $1 bills, 8 $5 bills, 10 $10 bills and 10 $20 bills, which were described as having been jammed into defendant’s pocket in a haphazard fashion, were circumstances warranting an appropriate inference that defendant intended to sell the drugs found in her possession (see People v Sosa, 278 AD2d 135, lv denied 96 NY2d 835). There is no basis for disturbing the jury’s determinations concerning credibility.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Andrias, Rosenberger, Friedman and Marlow, JJ.